Citation Nr: 1213112	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.    

2.  Entitlement to service connection for high blood pressure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  






INTRODUCTION

The Veteran had active military service from October 1966 to July 1976.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, wherein the RO denied the Veteran's claims for service connection for a low back disability and high blood pressure.  The Veteran subsequently filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in February 2008.  The Veteran filed a timely substantive appeal (VA Form 9) in February 2008.                    

In a September 2010 rating action, the RO denied the following claims: (1) entitlement to service connection for radiculopathy of the left leg (also claimed as numbness of the left leg), (2) entitlement to service connection for numbness of the right leg, (3) entitlement to service connection for a neck injury, (4) whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for tinnitus, and (5) whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a right index finger disorder.  The Veteran filed an NOD in October 2010 and an SOC was issued in January 2011.  The Board recognizes that in a March 2012 statement from the Veteran's representative, Disabled American Veterans (DAV), the DAV reported that the Veteran had submitted a timely substantive appeal (VA Form 9) with respect to the aforementioned claims.  However, the Board has reviewed the evidence of record and finds that it is negative for any evidence showing that the Veteran submitted a substantive appeal (VA Form 9) with respect to any of the aforementioned claims.  Therefore, these claims are not before the Board for appellate consideration.






The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the Veteran's claims file reveals that, due to a hearing request, this matter is not ready for appellate disposition.  In the Veteran's substantive appeal (VA Form 9), dated in February 2008, he requested a videoconference hearing at the RO before a Veterans Law Judge.  Given the foregoing, this case must be returned to the RO to arrange for a videoconference Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing at the RO in accordance with applicable procedures.  The Veteran and his representative, if any, should be provided with notice as to the time and place to report for said hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


